Citation Nr: 1616936	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  14-00 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Francis P. Kehoe, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

In September 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of total disability based upon individual unemployability (TDIU) has been raised by the record in a January 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran has a currently disability of PTSD which is due to fear of hostile military activity occurring while in service in Korea. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his diagnosed PTSD is related to the threat of hostile military action he experienced during his active duty service along the DMZ in Korea.  These statements are consistent with the circumstances of his service.

The Veteran underwent a VA PTSD examination in February 2009, during which he stated that "the troops had the understanding that there could be enemy fire" and that the threat of death existed.  He stated that he felt he was "never going to make it out of there."

The February 2009 VA examiner opined that the Veteran met the requirements of PTSD due to fear of hostile military action.  This is sufficient to verify the occurrence of the in-service stressor.  38 C.F.R. § 3.304(f)(3); see also 75 Fed. Reg. 39,843 -52 (July 13, 2010).

As the Veteran's PTSD has been related a corroborated in-service stressor, service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


